—Appeal by the defendant from two judgments of the Supreme Court, Suffolk County (Mullen, J.), both rendered November 22, 1996, convicting him of criminal possession of a weapon in the third degree under Indictment No. 2513A/96 and assault in the second degree under S.C.I. No. 2736/96, upon his pleas of guilty, and imposing sentences.
Ordered that the judgments are affirmed.
Appellate review of the issues raised by the defendant was effectively waived by him as part of his plea bargain. Accordingly, the judgments of conviction are affirmed (see, People v Callahan, 80 NY2d 273; People v Seaberg, 74 NY2d 1). Rosenblatt, J. P., Sullivan, Joy, Altman and Luciano, JJ., concur.